ARRIN BACKGROUND, INC.

Cancellation Agreement

          This CANCELLATION AGREEMENT (the “Agreement”), dated as of June 26,
2009, by and among Arrin Background, Inc. (“Arrin”) and William Willard (the
“Stockholder”), contemplates the cancellation of 13,965,000 shares of Arrin
common stock (the “Shares”).

          WHEREAS, the Stockholder is the holder of an aggregate of 13,965,000
shares of Arrin common stock; and

          WHEREAS, on June 26 2009, Arrin, Sportwall International, Inc.
(“Sportwall”), and certain shareholders of Sportwall whose aggregate holdings
represent 54% of the outstanding capital of Sportwall, entered into a Share
Exchange Agreement (the “Share Exchange Agreement”) that contemplated the
cancellation of 13,965,000 shares of Arrin common stock; and

          WHEREAS, pursuant to the terms hereof the Stockholder agrees to the
cancellation of the Shares.

          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows:

 

 

 

 

1.

Cancellation of the Shares. Arrin hereby cancels the Shares and the Stockholder
acknowledges and agrees with this cancellation.

 

 

 

 

2.

Waiver. The Stockholder hereby waives any and all rights and interests they
have, had or may have with respect to the cancelled common stock.

 

 

 

 

3.

Effective Date. This Agreement shall become effective only upon the closing of
the Share Exchange Agreement. In the event that the transactions contemplated by
the Share Exchange Agreement are not completed, this Agreement shall become null
and void.

 

 

 

 

4.

Headings. The headings of this Agreement are for convenience of reference only
and shall not form part of, or affect the interpretation of, this Agreement.

 

 

 

 

5.

Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

 

 

 

6.

Entire Agreement; Amendments. This Agreement contains the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as


--------------------------------------------------------------------------------



 

 

 

 

 

specifically set forth herein, neither Arrin nor the Stockholder makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.

 

 

 

 

7.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 

 

 

ARRIN BACKGROUND, INC.

 

 

 

By:

/s/ Catherine Lamberti

 

 

 

 

 

Name: Catherine Lamberti

 

 

Title: CEO

 

THE STOCKHOLDER

 

 

 

 

/s/William Willard

 

 

 

 

 

William Willard


--------------------------------------------------------------------------------